

115 HR 3204 IH: On-the-Job Training Tax Credit Act of 2017
U.S. House of Representatives
2017-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3204IN THE HOUSE OF REPRESENTATIVESJuly 12, 2017Mr. Aguilar introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide a credit against tax for job training
			 expenses of employers.
	
 1.Short titleThis Act may be cited as the On-the-Job Training Tax Credit Act of 2017. 2.On-the-Job Training Tax Credit (a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:
				
					45S.On-the-job training tax credit
 (a)In generalFor purposes of section 38, in the case of an eligible employer, the on-the-job training tax credit determined under this section with respect to any eligible employee of the employer is an amount equal to the lesser of—
 (1)50 percent of the job training program expenditures of the taxpayer with respect to such employee during the taxable year, or
 (2)$5,000. (b)Eligible employerFor purposes of this section, the term eligible employer means an employer which employed an average of not more than 500 full-time employees during the taxable year.
 (c)Job training program expensesFor purposes of this section— (1)In generalThe term job training program expenses means amounts paid or incurred by the employer for expenses incurred by or on behalf of an eligible employee for participation in a qualified training program.
 (2)Qualified training programFor purposes of this subsection, the term qualified training program means any of the following written plans of study and training: (A)An apprenticeship program registered and certified with the Secretary of Labor under section 1 of the National Apprenticeship Act (29 U.S.C. 50).
 (B)A program licensed, registered, or certified by the workforce investment board or apprenticeship agency or council of a State or administered in compliance with apprenticeship laws of a State.
 (C)A program conducted by a vocational or technical education school, community college, industrial or trade training organization, or labor organization.
 (D)A program which conforms to apprentice training programs developed or administered by an employer trade group or committee.
 (E)An industry sponsored or administered program which is clearly identified and commonly recognized. (d)Eligible employeeFor purposes of this section, the term eligible employee means any employee of the employer, who while participating in the job skills training program is employed on average at least 40 hours of service per week.
						(e)Recapture of credit for employee not performing minimum service
 (1)In generalIn the case of any employee with respect to whom a credit is allowed under this section and whose employment is terminated by the employer (other than by reason of such employee’s gross misconduct) before the end of the 2-year period beginning on the first day of the employee’s study or training with respect to which a credit is allowed under this section, the tax of the taxpayer under this chapter for the taxable year during which such termination occurs shall be increased by an amount equal to—
 (A)the aggregate decrease in the credits allowed under section 38 for all prior taxable years which would have resulted if the job training program expenses with respect to such employee had been zero, multiplied by
 (B)the inclusion ratio. (2)Inclusion ratioFor purposes of this subsection, the inclusion ratio is the ratio which—
 (A)an amount equal to the difference of— (i)the number of days in the 2-year period, over
 (ii)the number of days such employee was employed by the employer during such 2-year period, bears to (B)the number of days in the 2-year period.
 (f)Controlled groupsFor purposes of this section, all persons treated as a single employer under subsection (b), (c), (m), or (o) of section 414 shall be treated as a single employer.
 (g)TerminationThe section shall not apply amounts paid or incurred during taxable years beginning after December 31, 2019..
 (b)Credit To be part of general business creditSubsection (b) of section 38 of such Code is amended by striking plus at the end of paragraph (35), by striking the period at the end of paragraph (36) and inserting , plus, and by adding at the end the following new paragraph:  (37)the on-the-job training tax credit determined under section 45S(a)..
 (c)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the following new item:
				
					
						Sec. 45S. On-the-job training tax credit..
 (d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2017. 